Gipe v. Prison Health Services, Inc., No. 78-1-10 Rdcv (Cohen, J., Feb. 4, 2010)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                STATE OF VERMONT
                                                 RUTLAND COUNTY

                                                                                )
JAMES GIPE, as Personal Representative                                          )          Rutland Superior Court
& Administrator of the Estate of Ashley Ellis,                                  )          Docket No. 78-1-10 Rdcv
                                                                                )
                                             Plaintiff,                         )
                                                                                )
v.                                                                              )
                                                                                )
PRISON HEALTH SERVICES, INC.,                                                   )
                                                                                )
                                             Defendant                          )


                        DECISION ON REQUEST FOR DISTRIBUTION OF
                               WRONGFUL DEATH PROCEEDS

           On January 27, 2010, James Gipe, as personal representative and administrator of

the Estate of Ashley Ellis, filed a Petition to Open Miscellaneous Proceeding for Purpose

of Distribution of Settlement. The petition states that the Estate of Ashley Ellis and

Prison Health Services, Inc. have reached a settlement agreement as to the Estate’s

asserted claims arising from Ashley Ellis’s death. Along with the petition, Mr. Gipe also

filed a Motion to Seal. As of now, the amount and terms and conditions of the settlement

have not been supplied to the Court—there is nothing to seal. Furthermore, under the

Wrongful Death Statute, in order for a distribution to occur under 14 V.S.A. § 1492(c), a

wrongful death “action” must first be brought, pursuant to 14 V.S.A. § 1492(a). Here, the

Court has no jurisdiction over the parties’ agreement because the personal representative

of Ashley Ellis has not filed a wrongful death action.

Dated at Rutland, Vermont this _____ day of ________________, 2010.

                                                                                ____________________
                                                                                Hon. William Cohen
                                                                                Superior Court Judge